04/21/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0049


                                      DA 22-0049
                                   _________________

 IN RE THE MARRIAGE OF:

 WHITNEY MERLYNN PETERSON,

               Petitioner and Appellee,
                                                                      ORDER
       and

 HECTOR GUILLERMO SMITH
 Mac DONALD GONZALEZ,

              Respondent and Appellant.
                               _________________

       The record was filed for purposes of this appeal on March 18, 2022. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than May 23, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all parties of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     April 21 2022